COURT OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO. 2-08-434-CV
 
IN RE MIKO TRUCKING,
INC., KART                                         RELATORS
CONSTRUCTION & EQUIPMENT CO., INC., 
HANOVER PROPERTY COMPANY, L.L.C. 
D/B/A HANOVER PROPERTY COMPANY, 
MOZLEY ACQUISITION AND DEVELOPMENT 
PARTNERS, L.P., AND MIRA LAGOS 
HOMEOWNERS'
ASSOCIATION, INC.
                                              ------------
                                    ORIGINAL
PROCEEDING
                                              ------------
                                MEMORANDUM
OPINION[1]
                                              ------------
We have
considered relators= AMotion
To Dismiss Petition For Writ Of Mandamus.@  It is the court=s
opinion that the motion should be granted; therefore, we dismiss this original
proceeding.
Costs of
the original proceeding shall be paid by the party incurring the same, for
which let execution issue.
PER
CURIAM
PANEL:  DAUPHINOT, WALKER, and MCCOY, JJ.
DELIVERED: 
March 26, 2009




     [1]See
Tex. R. App. P. 47.4.